The opinion of the court was delivered by
Smith, J.:
This is a habeas corpus action in which petitioner is confined in the penitentiary at Lansing. He seeks his release.
His first argument is that he was denied the right to be indicted by a grand jury. We disposed of that argument in the case of Bailey v. Hudspeth, 164 Kan. 600, 191 P. 2d 894. (See, also, Cox v. Hudspeth, post, p. 671, this day decided.)
Petitioner next argues that he was denied the right to counsel. This is a right which may be waived. The stenographic transcript of the proceedings at the time he was sentenced show without a doubt he did waive it knowingly.
Petitioner also argues he was coerced into pleading guilty, but the argument as to his denial to right of counsel applies to that.
The writ is denied.